Citation Nr: 1641287	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1983 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, denied the issues on appeal.  This case was first before the Board in June 2011, where, in pertinent part, the Board remanded the issues on appeal for additional development.  Upon completion of the requested development, the issues on appeal were again remanded for further development in a November 2015 Board decision.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Per the November 2015 Board remand directives, the Agency of Original Jurisdiction (AOJ) was to attempt to obtain any outstanding treatment records from the Veteran's period of incarceration, and obtain an addendum opinion as to whether the Veteran's currently diagnosed hepatitis C may be related to in-service jet injector gun inoculation.  The record reflects that the prison medical records were obtained and an adequate VA addendum medical opinion was rendered in December 2015.  As such, the Board finds that Stegall is satisfied as to the issue of service connection for hepatitis C.  Id.

Unfortunately, for the reasons discussed below, it does not appear that a December 2015 VA orthopedic addendum medical opinion adequately addressed the Board's remand directives as to the issue of service connection for a left wrist disability.  As such, the Board must again remand the left wrist issue on appeal (and the intertwined TDIU issue) to ensure compliance with the November 2015 Board remand directives.  Id.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a left wrist disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hepatitis C.

2.  The currently diagnosed hepatitis C was caused by post-service intravenous drug use, and not by in-service jet injector gun inoculation or high risk sexual activity.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issues of service connection for a left wrist disability and entitlement to a TDIU, no further discussion of VA's duties to notify and to assist is necessary concerning those issues.

In December 2006, January 2007, April 2007, May 2007, April 2009, and May 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The majority of the notices were issued to the Veteran prior to the June 2008 rating decision from which this appeal arises.  Further, the left wrist issue was readjudicated in a December 2008 Statement of the Case (SOC), and October 2010, October 2014, and May 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA hepatitis C examinations and opinions in December 2007, July 2011, June 2013, and December 2015.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion reports reflect that, taken together, the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  

All relevant documentation has been secured or adequately attempted to be secured, including VA, private, and social security administration (SSA) treatment (medical) records, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for a left wrist disability.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection for Hepatitis C

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that issue.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he or she was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).

According to VA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  

The Fast Letter further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  The Fast Letter also specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air-guns injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission.

The Veteran has primarily advanced that the currently diagnosed hepatitis C is related to in-service inoculation by a jet injector gun.  In a February 2007 statement, the Veteran conveyed being inoculated by a jet injector gun upon entering service.  Per the statement, the same gun was used one time after another without sterilization, and the Veteran believed that this was the cause of the now-diagnosed hepatitis C.  As an initial matter, the Veteran is diagnosed with hepatitis C.  Multiple VA treatment records and medical examinations and opinions reflect that the Veteran is currently diagnosed with hepatitis C.

After a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to service, including as due to exposure through the use of a jet injector gun for inoculation.  The service treatment records do not reflect complaint, diagnosis, and/or treatment of hepatitis C and/or relevant symptoms during service.  Further, the DD Form 214 reflects that the Veteran was a food service specialist in service, and there is no indication from the evidence of record that this occupation led the Veteran to be exposed to blood during duty.  In October 1989, the Veteran received a prescreening to join the Army Reserve.  At that time the Veteran denied having hepatitis.

Per the active problem list found within the Veteran's VA treatment records, the Veteran was diagnosed with hepatitis C by VA in April 2002; however, an April 2002 VA treatment record notes that the Veteran first tested positive for 
hepatitis C 10 months earlier in 2001.  In a separate April 2002 VA treatment record, the Veteran advanced having elevated liver enzyme levels in 1997.  A June 2005 correctional center treatment record stated that the Veteran had hepatitis C for the previous 7 years, putting diagnosis at approximately 1998.  The Veteran received a psychological evaluation in February 2007 and, per the report, the Veteran advanced being diagnosed with hepatitis C in 1998.  Further, according to a May 2004 VA treatment record, the Veteran reported being rejected as a blood donor in 1999.  As such, the evidence supports a finding that the Veteran's 
hepatitis C was first diagnosed and/or manifested on or about the time period of 1997 to 1998, over a decade after separation from service.

An October 2006 VA treatment record reflects that the Veteran had a history of polysubstance abuse.  Subsequently, in January 2007, the Veteran was diagnosed with cocaine dependence along with other mental health disabilities.  A May 2007 VA treatment record also noted the Veteran's history of substance abuse, to include cocaine and intravenous drugs.

The Veteran received a private medical examination in March 2007.  While no opinion was rendered as to the cause of the hepatitis C, risk factors noted included drug use and in-service contact with prostitutes.  The examiner stated that the Veteran's past medical history was remarkable for drug abuse, to include a cocaine overdose in May 2006.

The Veteran received a VA hepatitis C examination in December 2007.  Per the examination report, the Veteran was not in combat and/or exposed to blood during service, did not receive a transfusion prior to 1992, and had no civilian blood exposure.  The Veteran admitted to using intravenous drugs after service in 1988, and using crack cocaine in the 1980s and from 2003 to 2006.  The Veteran has no tattoos or body piercings, but admitted to unprotected sex with multiple partners.  The Veteran was noted as first being diagnosed with hepatitis C in 2001.  At the conclusion of the examination, the VA examiner was unable to render an opinion as to whether the hepatitis C was due to in-service high risk sexual activity.  Specifically, this was due to the fact that the Veteran had numerous high risk activities both in and out of service that could have caused the disability.

The Veteran received a new VA hepatitis C examination in July 2011.  The VA examiner noted that the Veteran was positive for hepatitis C in approximately 2001.  Most of the same information from the December 2007 VA examination was reiterated here.  At the conclusion of the examination, the VA examiner was again unable to say without resorting to speculation whether the Veteran's high-risk sexual activity in service caused the hepatitis C, as the Veteran had multiple risk factors, both in an out of service, to include intravenous drug use, cocaine use, and multiple sexual partners.  

Subsequently, an addendum opinion was obtained in June 2013.  There, the VA examiner opined that the Veteran's hepatitis C was less likely than not caused by high risk sexual activity in service.  Rather, the probable cause of the hepatitis C was the Veteran's post-service intravenous drug use and cocaine use.  The VA examiner explained that hepatitis C has a much higher rate of transmission than sexual activity.

An infectious disease consultation was completed in 2014.  Per the consultation report, the Veteran's hepatitis C risk factors included intravenous drug use, intranasal cocaine use, and unprotected sex.

Finally, in December 2015, VA obtained another hepatitis C addendum opinion on the question of whether the hepatitis C may have been related to jet injector gun inoculation.  Upon a review of all the evidence of record, the VA examiner opined that it was less likely than not the hepatitis C was related to the jet injector gun inoculation; rather, the Veteran's intravenous drug use was the cause of the hepatitis C.  The VA examiner's rationale was that intravenous drug use, which is a major factor for hepatitis C, has a significantly higher chance of transmission than the use of a jet injector gun. 

In placing high probative value on the medical opinions finding that the Veteran's hepatitis C is more likely than not due to post-service intravenous drug use, the Board notes that the examinations and opinions are adequate for evaluation purposes.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that any relevant facts were misstated.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion; therefore, the Board finds the VA medical opinions, which weigh strongly against service connection for hepatitis C, to be of great probative value.  Significantly, there is no contradictory medical evidence of record.  Moreover, the medical opinions that post-service intravenous drug use was the more likely cause of the Veteran's hepatitis C is supported by the record, which shows a significant history of post-service drug use, examples of which are discussed above.  

Having reviewed all the evidence of record, the Board notes that it has not received any VA, private, and/or SSA treatment (medical) records or separate opinions indicating that any VA or private physician has opined that the currently diagnosed hepatitis C is related to service, including as due to exposure by inoculation through the use of a jet injector gun or by high risk sexual activity.

Although the Veteran has asserted that the currently diagnosed hepatitis C is related to in-service jet injector gun inoculation, he is a lay person and, under the facts of this particular case that include post-service risk factors and post-service onset of symptoms, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the hepatitis C.  The etiology of the Veteran's hepatitis C is a complex medical etiological question.  Such disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some hepatitis C symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between the hepatitis C and inoculation by jet injector gun.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the currently diagnosed hepatitis C, which appears to have manifested approximately a decade after service separation, is related to service.  The record reflects that no VA or private physician has related the currently diagnosed hepatitis C to service, including as due to exposure through inoculation by jet injector gun.  VA examiners in June 2013 and December 2015 have specifically opined that it is more likely than not that the disorder is due to extensive post-service intravenous drug use.  Further, treating physicians have consistently noted the Veteran's drug use history when discussing hepatitis C symptoms and treatment.  Nowhere in the record has any physician opined that in-service jet injector gun inoculation was the cause of the disorder.   

For these reasons, the preponderance of the evidence is against a finding that the currently diagnosed hepatitis C is related to service, to include high risk sexual activity and/or inoculation by jet injector gun.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.


REMAND

Service Connection for Left Wrist Disorder

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its November 2015 remand directives, the Board noted that the evidence of record showed left wrist diagnoses of both degenerative changes and tendonitis.  The Board explained that a February 2007 VA treatment record reflected that the Veteran had previously been diagnosed with left wrist tendonitis.  Further, while not discussed in the decision, a December 2006 VA treatment record notes that the Veteran had tender tendons in the left wrist.  A diagnosis of left wrist tendonitis was included under the active problems list.    

Per the November 2015 remand directives, the VA examiner, in an addendum to the July 2011 VA left wrist examination, was to first address whether the Veteran had a current diagnosis of either arthritis/degenerative changes and/or tendonitis of the left wrist.  In the event the VA examiner found that the Veteran did not have a current diagnosis of left wrist tendonitis, arthritis, or both, the VA examiner was to address the evidence of record to the contrary.  

The addendum opinion was rendered in December 2015.  While the VA examiner did diagnose degenerative changes to the left wrist and rendered an adequate opinion as to that disability, the VA examiner concluded that the Veteran did not have a diagnosis of tendonitis.  This finding was based upon the fact that tendonitis was not listed on the current active problem list, and because, "no medical record evidence to indicate otherwise was found," which, as discussed above, is incorrect as there are VA treatment records from 2006 and 2007 showing a diagnosis of tendonitis.  Unfortunately, pursuant to Stegall, yet another remand is necessary for the VA examiner to address the evidence of record that the Veteran was previously diagnosed with tendonitis of the left wrist. 

TDIU

The outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a left wrist disability, and adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning left wrist treatment, and if so, attempt to obtain these outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period on and after March 2016. 

Accordingly, the issues of service connection for a left wrist disability and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any additional private treatment for a left wrist disability he may have received.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the left wrist, not already of record, for the period from March 2016.

3.  Return the December 2015 VA left wrist addendum opinion to the VA examiner who rendered the opinion for another addendum opinion.  If the original VA examiner who rendered the December 2015 opinion is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

The VA examiner, considering all the evidence of record, should again address whether the Veteran had a diagnosis of tendonitis of the left wrist at any point during or a few years prior to the relevant period on appeal.  The Board notes that the original claim was filed in November 2006.

If the VA examiner does conclude that the Veteran had a previous (or current) diagnosis of left wrist tendonitis, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the tendonitis was related to service, to include the reported in-service wrist injury.

If the VA examiner does not conclude that the Veteran has ever had tendonitis of the left wrist, then the VA examiner should address the VA treatment records from 2006 and 2007 diagnosing tendonitis and explain why the Veteran did not, in fact, have tendonitis at that time, such as due to a misdiagnosis.

4.  Then readjudicate the issues of service connection for a left wrist disability and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


